Citation Nr: 1018249	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to 
December 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to a rating in 
excess of 50 percent for bilateral hearing loss and a TDIU.  
In August 2008, the Veteran testified during a personal 
hearing at the RO.  A transcript of the hearing is of record.

The Veteran was scheduled for a Board hearing in Washington, 
D.C., in March 2010, but cancelled the hearing and did not 
request that it be rescheduled.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.


FINDINGS OF FACT

1.  Results of an August 2007 VA audiology examination 
revealed an average pure tone threshold of 63 in the 
Veteran's left ear, with speech recognition of 54 percent, 
commensurate with Level VII hearing, and an average pure tone 
threshold of 66 and a speech recognition of 46 percent in the 
right ear, commensurate with Level VIII hearing.

2.  Results of an August 2008 VA audiology examination 
revealed an average pure tone threshold of 76 decibels in the 
Veteran's left ear, with speech recognition of 56 percent, 
commensurate with Level VIII hearing, and an average pure 
tone threshold of 68 and a speech recognition of 52 percent 
in the right ear, commensurate with Level VIII hearing.

3.  Service connection is in effect for bilateral hearing 
loss, evaluated as 50 percent disabling, and tinnitus, 
evaluated as 10 percent disabling.  The Veteran's combined 
disability evaluation is 60 percent.

4.  The preponderance of the evidence is against finding that 
the Veteran's service-connected disabilities alone preclude 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2009).

2.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  RO letters dated in June 2007 and 
May 2008 informed the Veteran of all three elements required 
by 38 C.F.R. § 3.159(b) as stated above.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran's VA treatment records have been 
associated with the claims folder and he was afforded VA 
examinations in August 2007 and August 2008.  

The Board notes the case of Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), in which the United States Court of 
Appeals for Veterans Claims (Court) held that relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report.  While the August 2008 VA examiner failed to 
address the functional effect of the Veteran's hearing loss, 
the August 2007 VA examiner specifically noted the Veteran's 
reported problem of having difficulty hearing general 
conversation but that his hearing loss alone did not make the 
Veteran unemployable and that, with proper amplification, he 
should be able to communicate in a workplace environment.  
The Veteran has also provided testimony and other lay 
statements about the functional effects of his hearing loss, 
including having to turn up the television and radio loud and 
having a hard time recognizing words.  He testified that did 
not believe he was able to carry on a conversation or receive 
instructions and follow through on a job due to his hearing 
loss.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) (2009) might be warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted. The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.

Therefore, while the August 2008 VA examination is defective 
under Martinak, the August 2007 is not and the Veteran has 
provided testimony and other lay statements on this matter.  
Thus, the Board finds that no prejudice results to the 
Veteran insofar as the functional effects of his hearing loss 
are adequately addressed by the entirety of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

As well, the Veteran testified that he received Social 
Security Administration (SSA) disability benefits for 
"multiple problems" but did not think that they included 
his hearing loss (see hearing transcript at page 16).  In 
light of that fact, there is no duty to secure any records 
from that agency.  Therefore, the Board has determined that a 
remand for the purpose of obtaining SSA records is not 
warranted.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate, including testifying during a personal hearing 
at the RO in August 2008.  Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file that includes his written contentions, private 
and VA medical records, VA examination reports, and his oral 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

II. Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness in Table VII. 38 C.F.R. §§ 4.85, 4.87, 
DC 6100.

Under the exceptional patterns of hearing loss, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Service connection for bilateral hearing loss was granted by 
the RO in an August 2004 rating decision that assigned a 
noncompensable disability evaluation.  In a July 2006 rating 
action, the RO awarded a 50 percent disability rating for the 
Veteran's bilateral hearing loss.

In May 2007, the RO received the Veteran's current claim for 
an increased rating for his service-connected bilateral 
hearing loss.

According to the August 2007 VA examination report, the 
Veteran complained of difficulty understanding speech even 
with the use of hearing aids.  The Veteran said that in 2006 
he had a PE tube in his right ear due to chronic ear 
infections in that ear that he had since service.  The VA 
examiner said that the Veteran's hearing loss alone did not 
render him unemployable and that, with proper amplification, 
he should be able to communicate in a workplace environment.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
75
90
LEFT

25
55
80
90

The Veteran averaged a 66.25 dB loss for the right ear, and a 
62.5 dB loss for the left ear, for the frequencies 1000, 
2000, 3000, and 4000 Hertz.  His speech recognition score on 
the Maryland CNC Word List was 46 percent in his right ear 
and 54 percent in his left ear.  Mild to profound hearing 
loss was noted.  This equates to a Level VIII hearing loss in 
the right ear and Level VII in left ear.  38 C.F.R. §§ 4.85, 
4.86.

During his August 2008 personal hearing at the RO, the 
Veteran testified that he experienced difficulty 
understanding spoken language.  He said that he had hearing 
aids but had difficulty using them because of his need to 
wear ear tubes due to ear infections (see hearing transcript 
at page 3).  He did not believe he was able to carry on a 
conversation or receive instructions and follow through on a 
job due to his hearing loss (Id. at 12).  He indicated that 
he was not currently working and received regular SSA 
benefits (Id. at 15).  He also stated that he had to turn up 
the television and radio loud and had a hard time recognizing 
words.  

In August 2008, the Veteran underwent a VA audiology 
examination.  He reported having problems understanding 
speech and the examiner note his past history of chronic ear 
infections and a myringotomy in the past year with PE tubes 
in place. Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

55
60
75
80
LEFT

45
85
85
90

The Veteran averaged a 67.5 dB loss for the right ear, and a 
76.25 dB loss for the left ear, for the frequencies 1000, 
2000, 3000, and 4000 Hertz.  His speech recognition score on 
the Maryland CNC Word List was 52 percent in his right ear 
and 56 percent in his left ear.  Moderate to severe hearing 
loss was noted.  This equates to a Level VIII hearing loss in 
each ear.  38 C.F.R. §§ 4.85, 4.86(a).  Here, the use of 
Table VI results in a higher numeral than Table VIa.

Current regulations yield the assignment of a 50 percent 
rating but no higher for the service-connected bilateral 
hearing loss, by means of the application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluation.  Id. The results of the August 2007 
VA examination revealed Level VIII hearing loss in the right 
ear and Level VII hearing loss in the left ear, and Level 
VIII hearing loss in the left and right ears was noted in 
August 2008 VA examination.  These findings correspond to the 
50 percent rating, but no higher, currently assigned.

The Board carefully considered the Veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Here, the objective evidence is at the crux 
of the matter, and it provides no appropriate basis for 
granting increased compensation for the level of bilateral 
hearing loss currently demonstrated throughout the entire 
appeal period.

The Board has also considered whether the Veteran's bilateral 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology (i.e., difficulty hearing and 
understanding speech), and provide for a greater evaluation 
for additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  While the 
Veteran states that he is unable to use a hearing aid in his 
right ear because of tubes, examinations to assess hearing 
impairment are conducted without the use of hearing aids.  
See 38 C.F.R. § 4.85.  Consequently, referral for 
extraschedular consideration is not warranted.

The current schedular criteria adequately compensate the 
Veteran for the current level of disability and 
symptomatology of his bilateral hearing loss disorder.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Consequently, referral for extraschedular consideration is 
not warranted.

The Board carefully reviewed the entire record in this case, 
including the written and oral statements presented by the 
Veteran; however, the Board does not find the evidence to be 
so evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of entitlement to an 
increased rating for the bilateral hearing loss at any time.  
The preponderance of the evidence is against the claim for a 
higher rating.  38 U.S.C.A. § 5107(b).



III. TDIU

In May 2007, the RO received the Veteran's application for a 
total disability evaluation based on individual 
unemployability due to a service connected disorder (VA Form 
21-8940).  He reports that he has been unable to work due to 
hearing loss and tinnitus and last worked in 1992 as a 
quality assurance inspector.  The Veteran reports completing 
two years of college education.

During his August 2008 personal hearing at the RO, the 
Veteran testified that he worked as a quality assurance 
auditor at an Army Ammo Plant for nearly 30 years and took 
retirement at a time of reduction in force (see hearing 
transcript at pages 15-16).  He said that he received SSA 
disability benefits for "about nine problems" but did not 
think that his hearing loss was among them (Id at 16).  He 
had other training and was a licensed realtor and auctioneer 
but was unsure if the licenses were still valid (Id. at 17).  
He believed that he was unable to carry on a conversation or 
receive job instructions due to his hearing loss (Id. at 12).  
In his January 2009 substantive appeal, the Veteran said that 
he tried employment as an auctioneer but was unsuccessful as 
he could not hear the bids.  He said he was unable to wear a 
hearing aid in his right ear when a tubes was in place and 
could not wear a hearing aid only in his left ear because he 
felt off balance and had to turn his head to the sound. 

Other evidence of record shows that the Veteran has an 
associate degree in accounting and prior work experience as a 
chief analyst.  See Baseline Health Questionnaire dated July 
1986 and VA treatment record dated April 10, 2006.

A total disability evaluation based on individual 
unemployability due to service connected disorders may be 
assigned where the combined schedular rating for the service-
connected disabilities is less than 100 percent, when it is 
found that the service-connected disabilities render the 
Veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19 (2009).  Factors to be considered are the 
Veteran's employment history and his educational and 
vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  A high schedular rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain and retain employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2009).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disability alone is of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, 
consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment exists, on a facts-found basis, when 
earned annual income exceeds the poverty threshold. 38 C.F.R. 
§ 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).

In this case, service connection has been established for 
bilateral hearing loss, evaluated as 50 percent disabling and 
for tinnitus, evaluated as 10 percent disabling.  The 
Veteran's combined disability evaluation is 60 percent.  
However, for the purpose of one 60 percent disability, 
disabilities resulting from common etiology (in this case, 
acoustic trauma) and/or disabilities affecting a single body 
system (in this case, hearing), will be considered as one 
disability.  See 38 C.F.R. § 4.16(a).  Therefore, the Veteran 
meets the percentage prerequisites for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability under 38 C.F.R. § 4.16(a).

Although the Veteran now states that he is unable to work 
because of his bilateral hearing loss, the probative medical 
evidence does not show unemployability due to the service-
connected disability alone.  The Board has considered the 
Veteran's statements, the medical reports, and other evidence 
submitted in support of his claim.  The Board also notes that 
the Veteran described his problems at work only in general 
terms, and did not describe any specific problems he had with 
fellow employees, customers or otherwise in performing his 
job although he stated that he was unable to work as an 
auctioneer because he was unable to hear the bids.  
Nevertheless, the record does not show an inability to obtain 
and retain substantially gainful employment due to the 
service-connected hearing loss and tinnitus.

In fact, in a July 2007 VA Form 21-4192, the Veteran's 
previous employer reported that he worked from 1962 to 1992 
as a quality assurance auditor and no longer worked due to 
involuntary reduction in force (business closure).  And the 
Veteran also testified that he stopped working due to a 
reduction in force at the company and sought SSA benefits due 
to multiple other (non-service-connected) disorders (see 
hearing transcript at page 16). 

Additionally, a VA examiner in August 2007 concluded that the 
Veteran's hearing loss alone did not make him unemployable.  
The examiner said that with the proper amplification the 
Veteran should be able to communicate in a workplace 
environment.  Although the Veteran disputes this finding, the 
Board would respectfully note that he appeared to 
successfully communicate during his August 2008 hearing, 
notwithstanding his right ear tube.  And there is no 
indication that he cannot wear a hearing aid in his left ear.  
While he reportedly would have to turn his head to hear, this 
would not render him unable to secure and maintain 
employment, particularly given his extensive prior work 
experience (other than as an auctioneer) and education. 

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The evidence does 
not demonstrate an inability to secure or follow a 
substantially gainful occupation due to service-connected 
hearing loss and tinnitus.  

ORDER

Entitlement to a rating in excess of 50 percent for bilateral 
hearing loss is denied.

Entitlement to a TDIU is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


